Citation Nr: 9929395	
Decision Date: 10/13/99    Archive Date: 10/21/99

DOCKET NO.  96-51 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than July 16, 1996 
for a disability evaluation in excess of 20 percent for a low 
back disability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from September 1968 to July 
1972.  By rating action dated in September 1972 service 
connection was established for residuals of a left 
lumbosacral strain with congenital anomalies of the 
lumbosacral region, rated 10 percent disabling effective from 
July 1972.  In an April 1976 rating action the evaluation was 
increased from 10 percent to 20 percent effective from 
February 1976.  In an August 1982 rating action the 20 
percent evaluation for the veteran's low back condition was 
confirmed and continued.  He was duly notified of the 
decision and did not submit an appeal.  In an August 1996 
rating action the regional office changed the rating 
disability to ankylosing spondylitis and increased the 
evaluation for the veteran's low back condition from 20 
percent to 40 percent effective July 16, 1996.  The veteran 
appealed from the assigned effective date for the increased 
rating for his low back disability.

The case was initially before the Board of Veterans' Appeals 
(Board) in June 1998.  The Board held that the August 1982 
rating action confirming and continuing a 20 percent 
evaluation for the veteran's low back condition did not 
involve clear and unmistakable error and an effective date in 
June 1982 for the increased rating for the veteran's low back 
condition based on clear and unmistakable error in the August 
1982 rating action was not warranted.  The appeal was denied 
to that extent.  The Board further held that an October 1985 
claim by the veteran for an increased rating for his low back 
disability remained in a pending status and the appeal was 
granted to that extent.  The case was remanded to the 
regional office for consideration of whether any further 
rating action was warranted based on that claim.  In a March 
1999 rating action the regional office held that an increased 
rating based on the October 1985 claim was not in order.  The 
evaluation for the veteran's ankylosing spondylitis was 
increased from 40 percent to 60 percent effective August 17, 
1998, which was the date of receipt of a reopened claim by 
the veteran for an increased rating for that condition.  The 
effective date of that increase has not been questioned and 
is not part of the pending appeal.  The only issue before the 
Board for further appellate consideration at this time is 
entitlement to an effective date prior to July 1996 for a 
rating of 40 percent.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  In a September 1972 rating action the regional office 
granted service connection for residuals of a left 
lumbosacral strain with congenital anomalies of the 
lumbosacral region, rated 10 percent disabling effective from 
July 1972.

3.  In an April 1976 rating action the evaluation for the 
veteran's low back disability was increased to 20 percent 
effective from February 1976.

4.  In an August 1982 rating action the 20 percent evaluation 
for the veteran's low back condition was confirmed and 
continued by the regional office.  He was duly notified of 
that decision and did not submit an appeal.

5.  In October 1985 the veteran submitted a claim for an 
increased evaluation for his low back disability which did 
not become final.

6.  On July 16, 1996, the veteran again submitted a claim for 
an increased rating for his low back disability.

7.  In an August 1996 rating action the rated disability was 
changed to ankylosing spondylitis and the evaluation for the 
low back condition was increased from 20 percent to 40 
percent effective July 16, 1996.

8.  The medical evidence of record does not establish that 
the manifestations of the veteran's low back condition were 
of such extent and severity so as to warrant entitlement to 
an evaluation in excess of 20 percent prior to July 16, 1996.


CONCLUSION OF LAW

An effective date prior to July 16, 1996 for the increased 
evaluation to 40 percent for the veteran's low back 
disability is not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 
1991); 38 C.F.R. § 3.400, Part 4, Code 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on a claim reopened after 
final disallowance will be the date of receipt of the claim 
or the date entitlement arose, whichever is the latter.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
the claim is received within one year from such date; 
otherwise, the effective date is the date of receipt of the 
claim.  38 C.F.R. § 3.3400(o)(2).

Moderate limitation of motion of the lumbar segment of the 
spine warrants a 20 percent evaluation.  A 40 percent 
evaluation requires severe limitation of motion.  38 C.F.R. 
Part 4, Code 5292.

A 20 percent evaluation is warranted for a lumbosacral strain 
where there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present but there is also abnormal mobility on forced motion.  
38 C.F.R. Part 4, Code 5295.

In an August 1982 rating action the 20 percent evaluation for 
the veteran's low back condition was confirmed and continued 
by the regional office.  He was duly notified of that 
decision and did not appeal.  In its June 1998 decision, the 
Board held that the August 1982 rating action had not 
involved clear and unmistakable error and that an earlier 
effective date for an increased rating for the veteran's low 
back condition based on clear and unmistakable error in the 
August 1982 rating action was not warranted.  His appeal was 
accordingly denied to that extent.  However, the Board held 
that an October 1985 claim by the veteran for an increased 
rating for his low back condition remained in a pending 
status.  The case was remanded to the regional office for 
consideration of whether any increase was warranted based on 
that claim.

The record discloses that in the March 1999 rating action the 
regional office considered VA outpatient treatment records 
reflecting treatment of the veteran for various conditions 
including his low back condition during 1984 and 1985.  An 
outpatient treatment record dated June 7, 1984, reflects low 
back pain radiating to the right leg.  A July 5, 1984, report 
shows some sciatic discomfort with numbness.  A July 11, 
1984, X-ray study showed fusion of the right sacroiliac joint 
and unilateral sacralization of a transitional vertebra on 
the left.  No evidence of fracture or bone destruction was 
seen.  When the veteran was seen on September 27, 1985, he 
complained of low back pain with stiffness.  On examination 
it was indicated that flexion of his spine was limited and 
that motor, sensory and deep tendon reflexes were intact.  
The assessment was possible ankylosing spondylitis.

An additional VA medical report reflects that the veteran was 
seen in 1985 for hypertension.  It was indicated that for the 
last 2 years he had felt very good.  It was stated that he 
had not had problems with his back. 

As indicated previously, the VA outpatient treatment records 
in 1984 and 1985 show complaints of low back pain and 
stiffness and there was some limitation of motion of the 
lumbar spine.  However, the extent of the limitation of 
motion was not specified.  Thus, entitlement to an evaluation 
in excess of 20 percent for the low back condition under the 
provisions of Diagnostic Code 5292 would not have been 
warranted at that time.  The findings for a 40 percent 
evaluation under the provisions of Diagnostic Code 5295 for a 
severe lumbosacral strain including listing of the whole 
spine to the opposite side, marked limitation of forward 
bending in a standing position and loss of lateral motion 
with osteoarthritic changes were not demonstrated.  Thus, the 
medical evidence of record during 1984 and 1985 did not 
reflect that the veteran's low back condition was of such a 
nature and severity so as to warrant entitlement to an 
evaluation in excess of 20 percent at that time under the 
applicable rating schedule provisions.

During the interim between the veteran's October 1985 claim 
and his July 1996 claim for an increased rating for his low 
back condition, there is no medical evidence of record on 
which an evaluation for his low back condition could be 
based.  Following the July 1996 claim, the veteran was 
afforded a VA orthopedic examination in August 1996 when it 
was noted, among other things, that most of the veteran's 
forward flexion was in the hips since he had very little 
flexion and extension throughout the lumbar spine.  Lateral 
bending was especially uncomfortable and was also somewhat 
limited.  The veteran also reported that his low back pain 
had been getting progressively worse.  The veteran had a 
primary diagnosis of ankylosing spondylitis.  On the basis of 
the findings of the August 1996 VA examination, the rated 
disability was changed from lumbosacral strain to ankylosing 
spondylitis and the evaluation for the low back condition was 
increased from 20 percent to 40 percent effective from July 
16, 1996, date of receipt of the reopened claim.  In the 
Board's judgment, this is the earliest effective date from 
which the increased rating may be assigned.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

The Board notes that in the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the United States Court of Appeals for 
Veterans Claims held that consideration must be given to 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45 when 
evaluating orthopedic disabilities.  The VA outpatient 
treatment records in 1984-1985 did reflect complaints of low 
back pain, a slight functional impairment, however, there was 
no indication of any functional loss due to weakness, 
fatigability or incoordination.  Accordingly, for the reasons 
already discussed, the Board is unable to conclude that the 
schedular criteria for an evaluation in excess of 20 percent 
for the low back disability were met prior to receipt of his 
reopened claim on July 16, 1996.

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.


ORDER

Entitlement to an earlier effective date for an increased 
evaluation for a low back disability is not established.  The 
appeal is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

